Joseph Jiudice, J.
This is a motion by the above-named defendant in the nature of a writ of error coram nobis. This court has read the application dated September 15,1966, and has studied the voluminous record of this defendant including many prior applications for writs of error coram nobis, motions for resentence and writs of habeas corpus. This court is of the opinion that the conclusory application of this defendant fails to indicate why the present application was not joined with one of his previous applications. The defendant has previously attacked the judgment of conviction, which is the subject matter of the current application. This application covers the same matters and this defendant is seeking the same relief as his application of June 28, 1962 and August 2, 1962. This court, by order dated December 19, 1962, denied these prior motions. This court is of the opinion that the current application contains no new grounds upon which relief may be granted.
Seriatim applications for writs are to be discouraged unless a showing is made that the grounds for the present application were unavailable to the defendant at the time of his prior application. This court in no way intends to infringe upon the right of this defendant to make future applications, but any future application should be made on all possible grounds then available. *220This court directs that this defendant, in making any future applications for relief, advise this court of all prior applications made by him whether in the form of a writ of error coram nobis, motion for resentence, or writ of habeas corpus. In view of the voluminous public record of this defendant, the court further directs, in the name of good order, that this defendant set forth in any future application to this court for relief, the dates of all prior applications for relief, the court and the Judge to whom made and the disposition of each such application and of any appeal and a statement of any new facts which were not presented in any previous application for relief.
This motion for a writ of error coram nobis is denied.